WILLIAM E. LEE, J.
— On March 17, 1922, the appellant,’ Julia McRea, was convicted of the crime of having intoxicating liquor in her possession. Sentence having been imposed, on March 21, 1922, she filed in the trial court her notice of appeal from the judgment. On June 4, 1923, there was served upon the attorney for appellant a notice of motion to dismiss the appeal. The matter came on for hearing at Coeur d’Alene. The state appeared by the Attorney General, but the appellant appeared neither in person nor by counsel. The state’s showing in support of the motion to dismiss establishes the fact that appellant has taken no action to procure any record on appeal, and such showing is not controverted in any manner by appellant.
It appearing, therefore, that more than one year has elapsed since the notice of appeal was filed and that no effort has been made by appellant to prosecute her appeal, on the authority of the decision in State v. Walker, ante, p. 18, 214 Pac. 885, the motion to dismiss the appeal is sustained and the appeal will be dismissed.
McCarthy, Dunn and William A. Lee, JJ., concur.